Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While Ruhl is still relied upon, a new grounds of rejection is made in regards to the amended and argued limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011 /0119374 by Ruhl et al. (Ruhl) in view of Applicant’s admitted prior art (APA) and US 2013/0101071 by Salinger (Salinger).
With respect to claim 1, Ruhl teaches a computer-implemented method, comprising: storing previously collected metric values during one or more previous periods of time (The server system stores web analytics data for a web page in a device (1701). In some embodiments, the web analytics data comprises a plurality of prior time-value pairs, each time-value pair including a value of one of a plurality of attributes associated with the web page and a time associated with the value) [see Figs. 1A-1B & 3 & 17A step 1701 and Abstract and Paragraph 0156] based on previous requests sent to a service server computer from one or more client computers (The distributed system 100 includes one or more web servers 120 that host web sites and serve web pages upon receiving requests from clients 110. In response to a request from a client application for analytics information for the data source, the server system reports to the client application at least a subset of the time-value pairs. This would indicate that requestssent to a service server computer from one or more client computers) [see Figs. 1A-1B and Paragraphs 0004 & 0030];
at a current period of time, receiving a new metric value (receiving one or more aggregated data updates at a regular time interval [see Paragraph 0062]; The server system collects a new time-value pair for the particular attribute (1703). The new time-value pair includes a new value associated with the web page and a new time when the value was determined [see Fig. 17A step 1703 and Paragraph 0156]) based on a request sent to the service server computer from a particular client computer (The distributed system 100 includes one or more web servers 120 that host web sites and serve web pages upon receiving requests from clients 110. In response to a request from a client application for analytics information for the data source, the server system reports to the client application at least a subset of the time-value pairs. This would indicate that a request sent to the service server computer from a particular client computer) [see Figs. 1 A-1 B and Paragraphs 0004 & 0030];
performing regression on the previously collected metric values to determine a predicted metric value for the current period of time (regression modeling can be used for generating prediction such that unknown parameters can be estimated from the observed data. For example, to estimate a predicted number of visit for the current day using the time series of the last N days of numbers of visits [see Paragraphs 0071-0072]; For each of the set of predicted values, the server system estimates a set of predicted values for the attribute and associated error-variances at the new time by applying a plurality of forecasting models to the plurality of prior time-value pairs in respective subsets of the web analytics data (1705) [see Fig. 17A step 1705 and Paragraph 0157]); and
determining whether a deviation between the predicted metric value and the new metric value is greater than a first threshold; (the server system tags the collected new time-value pair as an anomaly when the value of the new time-value pair is outside the error variance of each of a first subset of the forecasting models for the particular attribute (1707) [see Fig. 17A step 1707 and Paragraph 0158])
generating an alert based on the determining the deviation is greater than the first threshold  (the server system reports to the client application at least a subset of the time-value pairs tagged as anomalies for one or more of the attributes) [see Paragraphs 0004-0006 & 0140 & 0143].
Ruhl does not teach comparing the new metric value to a second threshold where the second threshold comprises a predefined metric value.  However, APA indicates that comparing values to a alert threshold comprising a predefined metric value is well known and conventional in the art (Paragraph 5 of Applicant’s specification).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the alert system of include a threshold based on a predefined value as taught in APA.  Using a known and conventional threshold technique to provide the desired metric alerts of Ruhl would have been obvious.
While Ruhl and APA suggests the use of a first and second threshold, it is not explicitly taught that both could be considered in relation to the limitation “in response to at least one of the deviation a being greater that the first threshold or the new metric value satisfying the second threshold, generating a alert”.  However, Salinger teaches that a plurality of thresholds may be considered in relation to 
With respect to claim 2, Ruhl as modified further teaches the method of claim 1, wherein the previously collected metric values are based on at least one of latency, dropped connections, request completion time, number of requests, success rate, or geographical distribution of the previous requests (number of requests or number of visits) [Ruhl Paragraph 0041 & 0044-0045 & 0053 & 0062 & 0071],
With respect to claim 3, Ruhl as modified further teaches the method of claim 1,wherein regression on the previously collected metric values based on double exponential smoothing (FloIt-Winters double exponential smoothing modeling technique) [Ruhl Paragraphs 0071 & 0075 & 0083 & 0114].
With respect to claim 4, Ruhl further teaches the method of claim 1, wherein the first threshold is based on a percent difference between the predicted metric value and the new metric value [Ruhl Paragraph 0050].
With respect to claim 5, Ruhl further teaches the method of claim 1, wherein generating the alert comprises transmitting an electronic communication to a particular account or computing device (notifies the user of the triggering event through other communication channels such as email, text messaging, voicemail, etc.) [Ruhl Paragraph 0097],
Claim 6 is rejected under the same rationale set forth above to claim 1.
Claims 7-10 are rejected under the same rationale set forth above to claims 2-5.
Claim 11 is rejected under the same rationale set forth above to claim 1.
Claims 12-15 are rejected under the same rationale set forth above to claims 2-5
With respect to claim 16, Ruhl as modified teaches the method of Claim 1, further comprising retrieving one or more rules specifying at least one of the regression, the first threshold, or the second threshold. (Based on the logic of the combination of Ruhl, APA and Salinger, Salinger suggests using a plurality of thresholds for alerts as stated above and further shows these alerts have associated rules indicating thresholds in paragraph 64)
Claims 17 and 18 are similar in scope to claim 16 and are rejected based on the same rationale. 

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl, APA and Salinger and in further view of US 2008/0195369 by Duyanovich et al. (Duyanovich).
With respect to claim 19, Ruhl as modified teaches the method of claim 1, but does not disclose wherein the first threshold is based on a level of noise in the previously collected metric values.  
Duyanovich teaches detecting abnormalities through monitoring parameter values and use of thresholds (Paragraph 31, 33).   Threshold values can be configured based on factors including noise (Paragraph 70).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have the threshold of Ruhl be based on a level of noise as taught in Duyanovich.  One would be motivated to have this as it provides the advantage of improving accuracy of the related thresholds (Duyanovich Paragraph 70).
Claim 20 is similar in scope to claim 19 and is rejected based on the same rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID R LAZARO/Primary Examiner, Art Unit 2455